Citation Nr: 1234292	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  06-31 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus secondary to service-connected left tibial tubercle fracture with osteoarthritis and chondromalacia.  

2.  Entitlement to service connection for bilateral carpal tunnel syndrome secondary to service-connected left tibial tubercle fracture with osteoarthritis and chondromalacia.  

3.  Entitlement to service connection for a bilateral shoulder disability secondary to service-connected left tibial tubercle fracture with osteoarthritis and chondromalacia.  

4.  Entitlement to service connection for gout secondary to service-connected left tibial tubercle fracture with osteoarthritis and chondromalacia.  

5.  Entitlement to service connection for hypertension secondary to service-connected left tibial tubercle fracture with osteoarthritis and chondromalacia.  

6.  Entitlement to service connection for hypertensive heart disease secondary to hypertension.  

7.  Entitlement to service connection for diabetic retinopathy secondary to diabetes mellitus.  

8.  Entitlement to service connection for mumps.  

9.  Entitlement to service connection for erectile dysfunction.  

10  Entitlement to service connection for osteomyelitis.  

11.  Entitlement to service connection for cholesterol.  

12.  Entitlement to an increase in the 30 percent evaluation currently assigned for recurrent subluxation of the left knee.  

13.  Entitlement to an increase in the 30 percent evaluation currently assigned for residuals of left tibial tubercle fracture with osteoarthritis and chondromalacia.  

14.  Entitlement to special monthly compensation for loss of use of a creative organ.  

15.  Entitlement to an effective date earlier than May 29, 2009, for the grant of service connection for cervical myelopathy, Brown-Sequard syndrome with quadriparesis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1954 to October 1958.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2009 and 2010.  In September 2010, the Board, in part, granted service connection for a cervical spine disability, and in June 2011, the RO assigned a 20 percent evaluation; effective from May 29, 2009.  The Veteran subsequently perfected an appeal as to the effective date assigned.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

On a VA Form 9, received in January 2012, subsequent to the June 2011 rating decision that denied an earlier effective date for the grant of service connection for a cervical spine disability, the Veteran checked the box indicating that he wished to appear at a videoconference hearing.  However, it does not appear that any action was undertaken by the AMC on this matter, nor has the hearing request been withdrawn.  Consequently, a videoconference hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).  


Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The Veteran should be scheduled for a videoconference hearing before a member of the Board as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal or factual, as to any final determination warranted in this case.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

